DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kledzik et al. (US 2003/0165051 A1) in view of Healy (US 8,371,497 B2) and Voight “SMT Quick-Tips: Selecting a Pick and Place Machine”.
Regarding claim 1, Kledzik teaches:
A method for printed circuit board (PCB) assembly (PCBA) stacking with a single reflow comprising: 
picking and placing, using a pick and place machine, surface mount technology (SMT) components [BGA devices (139) figure 10, 11, 16] on the bottom PCB [circuit board (140); 0065, 0072]; 
picking and placing, using a pick and place machine, a middle PCB [carrier (141)] on the bottom PCB [0072]; 
picking and placing, using a pick and place machine, a top PCB [carrier (149)] on the middle PCB [0072]; 
[BGA device (153)] on the top PCB to form a stacked assembly [0072]; and
reflowing the stacked assembly in a single reflow [0072].
Kledzik does not teach:
picking and placing SMT components on the top PCB; 
using the same pick and place machine for all pick and place steps;
depositing, using the pick and place machine, solder paste on a bottom PCB; 
depositing, using the pick and place machine, solder paste on the middle PCB; and
depositing, using the pick and place machine, solder paste on the top PCB.
Concerning the components:
While Kledzik only teaches placing a single BGA device on carrier (149) it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place as many BGA devices as needed in order to assembly a desired array, minus any unexpected results.
Concerning the paste deposition:
Note that Kledzik connects each component via solder balls; figures 2 and 11.   
Healy teaches using a gang pin transfer process to place paste (206) on substrate (116) wherein after the paste is applied using tool (302), bumps (110) of die (102) are placed in the paste and the paste is reflowed; 3:1-23.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Healy pin transfer process into Kledzik in order to solder the Kledzik components. One would have also been motivated to do so in order due to 
Concerning the pick, place, and depositing machine:
Voight teaches any pick and place machine should be capable of offering fluid dispensing systems. Most common liquids include solder pastes, adhesives, lubricants, epoxies, fluxes, glue, sealants, and more; pg. 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a pick and place machine like that taught by Voight in order to pick, place, and deposit the chips, carriers and paste of Kledzik and Healy.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the same machine to pick, place, and deposit each chip, carrier, and paste in order to avoid having to buy additional machines for each component and or to save floor space.     
Regarding claim 15, all of the limitations of this claim are addressed in the rejection of claim 1. Note that the claim does not state the same machine cannot be used for each transfer and pick and place step. 
Regarding claims 2 and 16, Kledzik teaches:
depaneling the stacked assembly to form stacked assembly PCBs.
The examiner notes that depaneling is a well-known process in the art since it is an art specific term and depaneling devices can be readily bought.  Since the applicant did not 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to manufacture a panel circuit board that can be singulated/depaneled into individual Kledzik arrays after the reflow step in order to increase production. 
Regarding claims 3, 4, 7, 17, and 18, these claims are addressed in the rejection of claim 1 or 15.
Regarding claims 5 and 19, Kledzik does not teach:
inspecting one or more of solder paste deposition, PCB placement, and SMT components [YB:00776083.DOCX }-14-placement.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to inspect the result of any step in the process in order to insure quality.   

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARLOS J GAMINO/Examiner, Art Unit 1735            

/ERIN B SAAD/Primary Examiner, Art Unit 1735